 



Exhibit 10.8

AMERICAN MEDICAL SYSTEMS, INC.

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT is made and entered into effective as of March 9,
2004, between American Medical Systems, Inc., a Delaware corporation (the
“Company”), and Carmen L.Diersen (the “Executive”).

R E C I T A L S:

          WHEREAS, the Company recognizes that the future growth, profitability
and success of the Company’s business will be substantially and materially
enhanced by the employment of the Executive by the Company; and

          WHEREAS, the Company desires to employ the Executive and the Executive
has indicated her willingness to provide her services to the Company, on the
terms and conditions set forth herein;

          NOW, THEREFORE, on the basis of the foregoing premises and in
consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

          Section 1. Employment. The Company hereby agrees to employ the
Executive and the Executive hereby accepts employment with the Company, on the
terms and subject to the conditions hereinafter set forth. The Executive shall
serve as the Executive Vice President and Chief Financial Officer and Secretary,
in such capacity, shall report directly to the Company’s Chief Executive Officer
and shall have such duties as are typically performed by the Chief Financial
Officer of a corporation, together with such additional duties, commensurate
with the Executive’s position as the Chief Financial Officer of the Company, as
may be assigned to the Executive from time to time by the Company’s Chief
Executive Officer. The Executive shall take the office of Chief Financial
Officer effective March 22, 2004. The principal location of the Executive’s
employment shall be at the Company’s principal executive office located in
Minnetonka, Minnesota, although the Executive understands and agrees that she
may be required to travel from time to time for Company business reasons.

          Section 2. Term. Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall commence on the date hereof and shall
continue during the period ending on the second anniversary of the date hereof
(the “Initial Term”). Thereafter, the Executive’s employment term shall extend
automatically for consecutive periods of one year unless either party shall
provide notice of termination not less than sixty (60) days prior to an
anniversary date of this Agreement. The

 



--------------------------------------------------------------------------------



 



Initial Term, together with any extension pursuant to this Section 2, is
referred to herein as the “Employment Term.” The Employment Term shall terminate
upon any termination of the Executive’s employment pursuant to Section 6.

          Section 3. Compensation. During the Employment Term, the Executive
shall be entitled to the following compensation and benefits:

          (a) Salary. As compensation for the performance of the Executive’s
services hereunder, the Company shall pay to the Executive a base salary (the
“Salary”) of $230,000 per year with increases, if any, as may be approved by the
Board of Directors or the Compensation Committee of the Board. The Salary shall
be payable in accordance with the customary payroll practices of the Company as
the same shall exist from time to time. In no event shall the Salary be
decreased during the Employment Term.

          (b) Bonus. During the Employment Term, in addition to Salary, the
Executive shall be eligible to participate in such bonus plans as may be adopted
from time by the Board of Directors for other officers of the Company (the
“Bonus”) for each such calendar year ending during the Employment Period;
provided that, unless the Board of Directors or the Compensation Committee of
the Board determines otherwise, the Executive must be employed on the last day
of such calendar year in order to receive the Bonus attributable thereto. The
Executive’s entitlement to the Bonus for any particular calendar year shall be
based on the attainment of performance objectives established by the Board of
Directors or the Compensation Committee of the Board in any such bonus plan.

          (c) Benefits. Except as otherwise provided in this Agreement, in
addition to the Salary and Bonus, if any, the Executive shall be entitled during
the Employment Term to participate in health, insurance, retirement, disability,
and other benefit programs provided to other officers of the Company on terms no
less favorable than those available to the other officers of the Company. The
Executive shall also be entitled to the same number of vacation days, holidays,
sick days and other benefits as are generally allowed to other senior executives
of the Company in accordance with the Company’s policies in effect from time to
time.

          (d) Stock Options. The Executive shall be granted stock options (the
“Options”) to acquire 230,000 shares of Common Stock of American Medical Systems
Holding, Inc. (the “Parent Corporation”) at a price equal to Fair Market Value
in effect on the Price Date. All of the terms and conditions relating to the
Option, including the vesting and expiration dates, are set forth in the Stock
Option Agreements executed by the Company and the Executive (the “Stock Option
Agreements”).

2



--------------------------------------------------------------------------------



 



          Section 4. Exclusivity. During the Employment Term, the Executive
shall devote her full time to the business of the Company and its subsidiaries,
shall faithfully serve the Company and its subsidiaries, shall in all respects
conform to and comply with the lawful and reasonable directions and instructions
given to her by the Chief Executive Officer or the Board of Directors in
accordance with the terms of this Agreement, shall use her best efforts to
promote and serve the interests of the Company and its subsidiaries and shall
not engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit, except that the Executive may (i) participate
in the activities of professional trade organizations related to the business of
the Company and its subsidiaries, (ii) engage in personal investing activities
and [(iii) serve on the board of directors of not more than two (2) other
companies whose businesses are not in competition with the business interests of
the Company?], provided that the activities set forth in these clauses (i),
(ii) and (iii), either singly or in the aggregate, do not interfere in any
material respect with the services to be provided by the Executive hereunder.

          Section 5. Reimbursement for Expenses. During the Employment Term, the
Executive is authorized to incur reasonable expenses in the discharge of the
services to be performed hereunder, including expenses for travel,
entertainment, lodging and similar items in accordance with the Company’s
expense reimbursement policy, as the same may be modified by the Company from
time to time. The Company shall reimburse the Executive for all such proper
expenses upon presentation by the Executive of itemized accounts of such
expenditures in accordance with the financial policy of the Company, as in
effect from time to time.

          Section 6. Termination and Default.

          (a) Death. The Executive’s employment shall automatically terminate
upon her death and upon such event, the Executive’s estate shall be entitled to
receive the amounts specified in Section 6(e) below.

          (b) Disability. If the Executive is unable to perform the duties
required of her under this Agreement because of illness, incapacity, or physical
or mental disability, the Employment Term shall continue and the Company shall
pay all compensation required to be paid to the Executive hereunder, unless the
Executive is disabled such that the Executive would be entitled to receive
disability benefits under the Company’s long-term disability plan, or if no such
plan exists, the Executive is unable to perform the duties required of her under
this Agreement for an aggregate of 180 days (whether or not consecutive) during
any 12-month period during the term of this Agreement, in which event the
Executive’s employment shall terminate.

3



--------------------------------------------------------------------------------



 



          (c) Cause. The Company may terminate the Executive’s employment at any
time, with or without Cause. In the event of termination pursuant to this
Section 6(c) for Cause (as defined below), the Company shall deliver to the
Executive written notice setting forth the basis for such termination, which
notice shall specifically set forth the nature of the Cause which is the reason
for such termination. Termination of the Executive’s employment hereunder shall
be effective upon delivery of such notice of termination. For purposes of this
Agreement, “Cause” shall mean: (i) the Executive’s failure (except where due to
a disability contemplated by subsection (b) hereof), neglect or refusal to
perform her duties hereunder which failure, neglect or refusal shall not have
been corrected by the Executive within 30 days of receipt by the Executive of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal, (ii) any willful or intentional act of the Executive that has the
effect of injuring the reputation or business of the Company or its affiliates
in any material respect; (iii) any continued or repeated absence from the
Company, unless such absence is (A) approved or excused by the Chief Executive
Officer or (B) is the result of the Executive’s illness, disability or
incapacity (in which event the provisions of Section 6(b) hereof shall control);
(iv) use of illegal drugs by the Executive or repeated drunkenness;
(v) conviction of the Executive for the commission of a felony; or (vi) the
commission by the Executive of an act of fraud or embezzlement against the
Company.

          (d) Resignation. The Executive shall have the right to terminate her
employment at any time by giving notice of her resignation.

          (e) Payments. In the event that the Executive’s employment terminates
for any reason, the Company shall pay to the Executive all amounts and benefits
accrued but unpaid hereunder through the date of termination in respect of
Salary or unreimbursed expenses, including accrued and unused vacation. In
addition, in the event the Executive’s employment is terminated by the Company
without Cause, whether during or upon expiration of the then current term of
this Agreement, in addition to the amounts specified in the foregoing sentence,
(i) the Executive shall continue to receive the Salary (less any applicable
withholding or similar taxes) at the rate in effect hereunder on the date of
such termination periodically, in accordance with the Company’s prevailing
payroll practices, for a period of twelve (12) months following the date of such
termination (the “Severance Term”) and (ii) to the extent permissible under the
Company’s health and welfare plans, the Executive shall continue to receive any
health and welfare benefits provided to her as of the date of such termination
in accordance with Section 3(c) hereof during the Severance Term, on the same
basis and at the same cost as during the Employment Term. Further, in the event
the Executive’s employment is terminated without Cause by reason

4



--------------------------------------------------------------------------------



 



of the Company having notified the Executive that this Agreement will not be
extended pursuant to Section 2, the Executive shall be entitled to receive a
pro-rated amount of the Bonus in a lump sum based on the Executive’s period of
employment during the calendar year in which such termination occurs (less any
applicable withholding or similar taxes). Following the end of the Severance
Term, the Executive shall be entitled to elect health care continuation coverage
permitted under Section 601 through 608 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), as if her employment had then
terminated. In the event the Executive accepts other employment or engages in
her own business prior to the last date of the Severance Term, the Executive
shall forthwith notify the Company and the Company shall be entitled to set off
from amounts and benefits due the Executive under this Section 6(e) (other than
in respect of the Bonus) the amounts paid to and benefits received by the
Executive in respect of such other employment or business activity. Amounts owed
by the Company in respect of the Salary, Bonus or reimbursement for expenses
under the provisions of Section 5 hereof shall, except as otherwise set forth in
this Section 6(e), be paid promptly upon any termination. The payments and
benefits to be provided to the Executive as set forth in this Section 6(e) in
the event the Executive’s employment is terminated by the Company without Cause:
(i) shall be lieu of any and all benefits otherwise provided under any severance
pay policy, plan or program maintained from time to time by the Company for its
employees, and (ii) shall not be paid to the extent that Executive’s employment
is terminated following a Change in Control under circumstances entitling the
Executive to the benefits described in Section 6 (f).

          (f) Change in Control Benefit. In the event that the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, as defined below, during the 12-month period immediately following
a Change in Control, as defined below, whether during or upon expiration of the
then current term of this Agreement: (i) the Company shall pay to the Executive
all amounts and benefits accrued but unpaid hereunder through the date of
termination in respect of Salary or unreimbursed expenses, including accrued and
unused vacation (less any applicable withholding or similar taxes), (ii) all
unvested shares that are subject to the Options shall become immediately vested
and exercisable as set forth in the Stock Option Agreements, (iii) the Company
shall pay to Executive a lump sum payment equal to her Salary at the rate in
effect hereunder on the date of such termination, plus her target Bonus for the
year in which the Change in Control occurs (less any applicable withholding or
similar taxes), and (iv) to the extent permissible under the Company’s health
and welfare plans, the Executive shall continue to receive, at the Company’s
cost, any health and welfare benefits provided to her as of the date of such
termination for the 12-month period following her termination of employment.
Following the end of the 12-month

5



--------------------------------------------------------------------------------



 



period described in clause (iv) of the preceding sentence, the Executive shall
be entitled to elect health care continuation coverage permitted under
Sections 601 through 608 of ERISA as if her employment with the Company then
terminated.

          (g) Gross-Up Payment. If the Executive becomes entitled to payments
and benefits following a Change in Control under Section 6(f) or the vesting of
the Options accelerate following a Change in Control as provided in the Stock
Option Agreements, the Company will cause its independent auditors promptly to
review, at the Company’s sole expense, the applicability of Code Section 4999 to
any payment or distribution of any type by the Company to or for the Executive’s
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement, the Stock Option Agreements or otherwise (the “Total
Payments”). If the auditor determines that the Total Payments result in an
excise tax imposed by Code Section 4999 or any comparable state or local law, or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are collectively referred to as
the “Excise Tax”), the Company will make an additional cash payment (a “Gross-Up
Payment”) to the Executive within 10 days after such determination equal to an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Executive would retain an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
For purposes of the foregoing determination, the Executive’s tax rate will be
deemed to be the highest statutory marginal state and federal tax rate (on a
combined basis) then in effect. If no determination by the Company’s auditors is
made prior to the time the Executive is required to file a tax return reflecting
the Total Payments, the Executive will be entitled to receive from the Company a
Gross-Up Payment calculated on the basis of the Excise Tax the Executive
reported in such tax return, within 10 days after the later of the date on which
the Executive files such tax return or the date on which the Executive provides
a copy thereof to the Company. In all events, if any tax authority determines
that a greater Excise Tax should be imposed upon the Total Payments than is
determined by the Company’s independent auditors or reflected in the Executive’s
tax return pursuant to this Section 6(g), the Executive will be entitled to
receive from the Company the full Gross-Up Payment calculated on the basis of
the amount of Excise Tax determined to be payable by such tax authority within
10 days after the Executive notifies the Company of such determination.

          For purposes of this Agreement, “Change in Control” shall mean:

          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”))

6



--------------------------------------------------------------------------------



 



(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more (on a fully diluted basis) of
either (A) the then outstanding shares of common stock of the Parent
Corporation, taking into account as outstanding for this purpose such common
stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
common stock (the “Outstanding Parent Corporation Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Parent
Corporation entitled to vote generally in the election of directors (the
“Outstanding Parent Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (x) any acquisition by the Parent Corporation or any
“affiliate” of the Parent Corporation, within the meaning of 17 C.F.R. § 230.405
(an “Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Parent Corporation or any Affiliate of the
Parent Corporation, (z) any acquisition by any corporation or business entity
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (ii) of this Section 6(f) (persons and entities described in clauses
(x), (y) and (z) being referred to herein as “Permitted Holders”); or

          (ii) The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Parent Corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Corporation Common Stock and Outstanding Parent Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Parent Corporation or all or substantially all of the Parent Corporation’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Corporation Common Stock and Outstanding
Parent Corporation Voting Securities, as the case may be, and (B) no Person
(excluding any Permitted Holder) beneficially owns, directly or indirectly, 50%
or more (on a fully diluted basis) of, respectively, the then outstanding shares
of common stock of the corporation resulting from such Business Combination,
taking into account as outstanding for this purpose such common stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such common stock, or the
combined voting power

7



--------------------------------------------------------------------------------



 



of the then outstanding voting securities of such corporation except to the
extent that such ownership existed prior to the Business Combination and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the incumbent Board of
Directors of the Parent Corporation at the time of the execution of the initial
agreement providing for such Business Combination; or

          (iii) Approval by the shareholders of the Parent Corporation of a
complete liquidation or dissolution of the Parent Corporation; or

          (iv) The sale of at least 80% of the assets of the Parent Corporation
to an unrelated party, or completion of a transaction having a similar effect;
or

          (v) The individuals who on the date of this Agreement constitute the
Board of Directors thereafter cease to constitute at least a majority thereof;
provided that any person becoming a member of the Board of Directors subsequent
to the date of this Agreement and whose election or nomination was approved by
either (A) a vote of at least two-thirds of the directors who then comprised the
Board of Directors immediately prior to such vote or (B) the Nominating
Committee of the Board of Directors shall be considered a member of the Board of
Directors on the date of this Agreement.

          For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s prior written consent, (i) a substantial diminution in the
Executive’s authority, duties or responsibilities as in effect prior to the
Change in Control, (ii) a reduction by the Company in the Executive’s base
Salary as in effect immediately prior to the Change in Control or as thereafter
increased, (iii) the failure by the Company to cover the Executive under
employee benefit plans that, in the aggregate, provide substantially similar
benefits to the Executive and/or her family and dependents at a substantially
similar total cost to the Executive (e.g., premiums, deductibles, co-pays, out
of pocket maximums, required contributions, taxes and the like) relative to the
benefits and total costs under such benefit plans in which the Executive (and/or
her family or dependents) was participating at any time during the 90-day period
immediately preceding the Change in Control, or (iv) the Company’s requiring the
Executive to be based at any office or location that is more than fifty
(50) miles further from the office or location thereof immediately preceding a
Change in Control; provided, however, Good Reason shall not include any of the
circumstances or events described herein unless the Executive has first provided
written notice of such circumstance or event and the Company has not corrected
such circumstance or event within thirty (30) days of receipt by the Company of
such written notice from the Executive.

8



--------------------------------------------------------------------------------



 



          (h) Survival of Operative Sections. Upon any termination of the
Executive’s employment, the provisions of Sections 6(e), 6(f), 6(g) and 7
through 18 of this Agreement shall survive to the extent necessary to give
effect to the provisions thereof.

          Section 7. Secrecy and Non-Competition.

          (a) No Competing Employment. The Executive acknowledges that the
agreements and covenants contained in this Section 7 are essential to protect
the value of the Company’s business and assets and by her current employment
with the Company and its subsidiaries, the Executive has obtained and will
obtain such knowledge, contacts, know-how, training and experience and there is
a substantial probability that such knowledge, know-how, contacts, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment. Therefore, the Executive
agrees that for the period commencing on the date of this Agreement and ending
on the first anniversary of the termination of the Executive’s employment
hereunder (such period is hereinafter referred to as the “Restricted Period”)
with respect to any State in which the Company is engaged in business during the
Employment Term, the Executive shall not participate or engage, directly or
indirectly, for himself or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, partner or joint venturer, in any business activities if such
activity consists of any activity undertaken or expressly contemplated to be
undertaken by the Company or any of its subsidiaries or by the Executive at any
time during the last three (3) years of the Employment Term. The foregoing
restrictions contained in this Section 7(a) shall not prevent the Executive from
accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Company, so long as prior to accepting such employment the Company receives
separate written assurances from the prospective employer and from the
Executive, satisfactory to the Company, to the effect that the Executive will
not render any services, directly or indirectly, to any division or business
unit that competes, directly or indirectly, with the Company. During the
Restricted Period, the Executive will inform any new employer, prior to
accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement.

          (b) Nondisclosure of Confidential Information. The Executive, except
in connection with her employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry that the
Company treats as confidential or proprietary, in any form, acquired by the
Executive while employed by the Company or any

9



--------------------------------------------------------------------------------



 



predecessor to the Company’s business or, if acquired following the Employment
Term, such information which, to the Executive’s knowledge, has been acquired,
directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company or any of its subsidiaries or affiliates,
relating to the Company, its subsidiaries or affiliates, including but not
limited to information regarding customers, vendors, suppliers, trade secrets,
training programs, manuals or materials, technical information, contracts,
systems, procedures, mailing lists, know-how, trade names, improvements, price
lists, financial or other data (including the revenues, costs or profits
associated with any of the Company’s products or services), business plans, code
books, invoices and other financial statements, computer programs, software
systems, databases, discs and printouts, plans (business, technical or
otherwise), customer and industry lists, correspondence, internal reports,
personnel files, sales and advertising material, telephone numbers, names,
addresses or any other compilation of information, written or unwritten, which
is or was used in the business of the Company or any subsidiaries or affiliates
thereof. The Executive agrees and acknowledges that all of such information, in
any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Company, and upon termination of her employment with
the Company, the Executive shall return to the Company the originals and all
copies of any such information provided to or acquired by the Executive in
connection with the performance of her duties for the Company, and shall return
to the Company all files, correspondence and/or other communications received,
maintained and/or originated by the Executive during the course of her
employment.

          (c) No Interference. During the Restricted Period, the Executive shall
not, whether for her own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company), directly or indirectly solicit, endeavor to entice away from the
Company or its subsidiaries, or otherwise directly interfere with the
relationship of the Company or its subsidiaries with any person who, to the
knowledge of the Executive, is employed by or otherwise engaged to perform
services for the Company or its subsidiaries (including, but not limited to, any
independent sales representatives or organizations) or who is, or was within the
then most recent twelve-month period, a customer or client of the Company, its
predecessors or any of its subsidiaries. The placement of any general classified
or “help wanted” advertisements and/or general solicitations to the public at
large shall not constitute a violation of this Section 7(c) unless the
Executive’s name is contained in such advertisements or solicitations.

          (d) Inventions, etc. The Executive hereby sells, transfers and assigns
to the Company or to any person or entity designated by the Company all of the
entire right, title and

10



--------------------------------------------------------------------------------



 



interest of the Executive in and to all inventions, ideas, disclosures and
improvements, whether patented or unpatented, and copyrightable material, made
or conceived by the Executive, solely or jointly, during her employment by the
Company which relate to methods, apparatus, designs, products, processes or
devices, sold, leased, used or under consideration or development by the
Company, or which otherwise relate to or pertain to the business, functions or
operations of the Company or which arise from the efforts of the Executive
during the course of her employment for the Company. The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and the Executive shall execute
and deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereof. Any invention relating to the business of the Company and
disclosed by the Executive within one year following the termination of her
employment with the Company shall be deemed to fall within the provisions of
this paragraph unless proved to have been first conceived and made following
such termination. The foregoing requirements of this Section 7(d) shall not
apply to any invention for which no equipment, supplies, facility or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, and (i) which does not relate directly to the
Company’s business or to the Company’s actual or demonstrably anticipated
research or development, or (ii) which does not result from any work the
Executive performed for the Company.

          Section 8. Injunctive Relief. Without intending to limit the remedies
available to the Company, the Executive acknowledges that in the event of a
breach of any of the covenants contained in Section 7 hereof may result in
material irreparable injury to the Company or its subsidiaries or affiliates for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction, without the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach of Section 7 hereof, restraining the Executive from engaging
in activities prohibited by Section 7 hereof or such other relief as may be
required specifically to enforce any of the covenants in Section 7 hereof.

          Section 9. Representations and Warranties of the Executive. The
Executive represents and warrants to the Company as follows:

11



--------------------------------------------------------------------------------



 



          (a) This Agreement, upon execution and delivery by the Executive, will
be duly executed and delivered by the Executive and (assuming due execution and
delivery hereof by the Company) will be the valid and binding obligation of the
Executive enforceable against the Executive in accordance with its terms.

          (b) Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby nor the performance of this
Agreement in accordance with its terms and conditions by the Executive (i)
requires the approval or consent of any governmental body or of any other person
or (ii) conflicts with or results in any breach or violation of, or constitutes
(or with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that restricts
in any way the Executive’s ability to engage in any business or to solicit or
hire the employees of any person.

          The representations and warranties of the Executive contained in this
Section 9 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

          Section 10. Representations and Warranties of the Company. The Company
represents and warrants to the Executive as follows:

          (a) This Agreement, upon execution and delivery by the Company, will
be duly executed and delivered by the Company and (assuming due execution and
delivery hereof by the Executive) will be the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.

          (b) Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby nor the performance of this
Agreement in accordance with its terms and conditions by the Company (i)
requires the approval or consent of any governmental body or of any other person
or (ii) conflicts with or results in any breach or violation of, or constitutes
(or with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Company.

          The representations and warranties of the Company contained in this
Section 10 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

12



--------------------------------------------------------------------------------



 



          Section 11. Successors and Assigns; No Third-Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the successors and
assigns of each of the parties, including, but not limited to, the Executive’s
heirs and the personal representatives of the Executive’s estate; provided,
however, that neither party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
party. Notwithstanding the foregoing, the Company shall have the unrestricted
right to assign this Agreement and to delegate all or any part of its
obligations hereunder to any of its subsidiaries or Affiliates, but in such
event such assignee shall expressly assume all obligations of the Company
hereunder and the Company shall remain fully liable for the performance of all
of such obligations in the manner prescribed in this Agreement. Nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representatives of such person or entity, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement.

          Section 12. Waiver and Amendments. Any waiver, alteration, amendment
or modification of any of the terms of this Agreement shall be valid only if
made in writing and signed by the parties hereto; provided, however, that any
such waiver, alteration, amendment or modification is consented to on the
Company’s behalf by the Board of Directors. No waiver by either of the parties
hereto of their rights hereunder shall be deemed to constitute a waiver with
respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

          Section 13. Severability and Governing Law. The Executive acknowledges
and agrees that the covenants set forth in Section 7 hereof are reasonable and
valid in geographical and temporal scope and in all other respects. If any of
such covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction (a) the remaining terms and provisions hereof shall be unimpaired
and (b) the invalid or unenforceable term or provision shall be deemed replaced
by a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MINNESOTA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED, HOWEVER, THE PROVISIONS OF THIS AGREEMENT RELATING
TO THE OPTION UNDER SECTION 3(d) HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

13



--------------------------------------------------------------------------------



 



          Section 14. Notices.

          (a) All communications under this Agreement shall be in writing and
shall be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:

    (i) If to the Executive, at     
                                                                        or at
such other address as the Executive may have furnished the Company in writing,
and

    (ii) If to the Company, at 10700 Bren Road West, Minnetonka, Minnesota
55343, marked for the attention of the Chief Executive Officer, or at such other
address as it may have furnished in writing to the Executive.

          (b) Any notice so addressed shall be deemed to be given: if delivered
by hand, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.

          Section 15. Section Headings. The headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part thereof, affect the meaning or interpretation of
this Agreement or of any term or provision hereof.

          Section 16. Entire Agreement. This Agreement, including the Exhibits
hereto, constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

          Section 17. Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not effect the
remaining provisions of this Agreement which shall remain in full force and
effect.

          Section 18. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

14



--------------------------------------------------------------------------------



 



                 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

            AMERICAN MEDICAL SYSTEMS, INC.
      By:           Name:           Title:        

     
 
 

--------------------------------------------------------------------------------


  Carmen L.Diersen

15